         Case 1:20-cv-02363-PAC Document 20 Filed 06/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------- X
                                          :
EDUARDO COSTA,                            :
                                          :
                       Plaintiff,         :
                                          :
            -v-                             CASE NO. 1:20-cv-02363-PAC
                                          :
                                          :
DELPHI TECHNOLOGIES PLC, TIMOTHY M. :
MANGANELLO, RICHARD F. DAUCH, ROBIN :
J. ADAMS, JOSEPH S. CANTIE, NELDA J.      :
CONNORS, GARY L. COWGER, DAVID S.         :
HAFFNER, DR. HELMUT LEUBE, HARI N.        :
NAIR, and MARYANN WRIGHT,                 :
                                          :
                                          :
                       Defendants.        :
----------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

Dated: June 25, 2020                               Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
